Citation Nr: 1632323	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  11-15 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a kidney disability, to include as due to hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1978 to December 1985.

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran testified at a Travel Board hearing in March 2013. The law requires that the Veterans Law Judge (VLJ) who conducts a hearing on an appeal must participate in any decision made on that appeal. 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015). In May 2016, the Veteran was notified that the VLJ who presided over his hearing was no longer employed at Board (due to retirement), and offered a hearing before a different VLJ. That same month, the Veteran indicated that he did not wish to appear at another Board hearing, and requested that the case be considered based on the evidence of record. As such, the Board has reassigned the case to the undersigned VLJ who will now address the matters on appeal.

The issue of entitlement to service connection for a kidney disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's hypertension was not incurred in service, manifested within one year of separation from service, or otherwise etiologically related to service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated January 2010, the Veteran was notified of the information and evidence necessary to substantiate his claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service personnel records, private treatment records, and Social Security Administration (SSA) records. The Veteran was also provided with relevant VA examinations in March 2011 and February 2014. The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided rationales for the opinions proffered. As such, the Board finds that the VA examination reports are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

As noted above, the Veteran was also afforded a Travel Board hearing in March 2013, during which the Veteran and his representative presented oral arguments in support of his claims. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and 
(2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issues on appeal and asked the Veteran specific questions concerning the onset and present level of his claimed disabilities. The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims. Neither the Veteran nor his representative have suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015). As the VLJ who conducted the hearing is no longer at the Board, the case has been reassigned to the undersigned VLJ, as addressed above.

Accordingly, the Board finds that VA satisfied its duties to notify and assist the Veteran under governing laws and regulations. 


Stegall Considerations

These claims were previously remanded by the Board in December 2013. At that time, the RO was instructed to: 1) Obtain treatment records from Dr. N. Loon prior to April 1990; 2) contact Dr. J. Cherry for clarification of a May 2013 treatment letter; 3) schedule the Veteran for a new VA hypertension examination, and a VA kidney examination if deemed necessary; 4) readjudicate the issues on appeal; and 5) issue a Supplemental Statement of the Case (SSOC) if either benefit remained denied. 

A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). In January 2014, the RO was informed that Dr. Loon's treatment records could not be obtained. That same month, the RO requested that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information form, such that the RO could contact Dr. Cherry for clarification of the May 2013 treatment letter. However, the Veteran did not return an executed form, such that the RO was prohibited from contacting Dr. Cherry. 

As such, the Veteran was scheduled for a new VA hypertension examination in February 2014. Upon the VA examiner's determination that no relationship existed between the Veteran's hypertension and kidney disability, the RO proceeded to readjudicate the claims. A subsequent SSOC was issued in March 2014. As such, the Board finds that there has been substantial compliance with its December 2013 remand directives.

Legal Criteria and Analysis

The Veteran is seeking entitlement to service connection for hypertension.

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. 

In applying these standards to the case at hand, the Board first finds competent evidence of a current disability. The Veteran most recently underwent VA examination in February 2014, during which the Veteran was diagnosed with hypertension. Accordingly, the Board finds that the first element has been met.

Further, the Board finds competent evidence of an in-service event. The Veteran's service treatment records (STRs) include three elevated diastolic blood pressure readings taken during service, as follows: 136/100 in August 1984; 120/94 in April 1985; and 126/92 in May 1985. The Board finds that these readings qualify as sufficient evidence of an in-service event, such that the second element has been met.

However, service connection may not be granted absent a causal relationship between the Veteran's hypertension and the in-service elevated blood pressure readings. In reviewing the evidence of record, the Board finds that no such nexus exists.

There is conflicting evidence of record in this regard. To date, two VA examiners have offered negative nexus opinions. The Veteran first underwent VA hypertension examination in March 2011. At that time, the VA examiner opined that the Veteran's hypertension was neither caused by nor onset during military service. In doing so, the examiner noted that the Veteran's in-service episodic elevated blood pressure was related to trauma or pain, and did not meet the criteria for a diagnosis of hypertension. The Veteran later underwent VA hypertension examination in February 2014. That examiner similarly opined that the Veteran's isolated elevated blood pressure readings, which were experienced during an acute in-service illness, would not justify a diagnosis of hypertension. The examiner additionally noted that the Veteran's claims file did not indicate a diagnosis of hypertension requiring medication until 1994, several years after his separation from service.

In considering the probative value of the examiners' conclusions, the Board notes that a medical opinion is considered probative if it is definitive and supported by detailed rationale. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). Here, each examiner offered a definitive negative nexus opinion as supported by a thorough analysis of the Veteran's STRs, a detailed understanding of his relevant medical history, and acknowledgement of the standard diagnostic parameters for hypertension. As such, the Board affords significant probative value to the VA examiners' opinions.

In contrast, the claims file also contains a positive nexus opinion. In May 2013, private physician Dr. J. Cherry opined that the Veteran's in-service elevated blood pressure readings are consistent with a diagnosis of hypertension. However, Dr. Cherry offers no rationale in support of this opinion. See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that an examination that provides an etiology opinion without a rationale is inadequate). Further, this opinion appears to be based upon an incomplete factual premise, as it does not address the fact that the Veteran's in-service elevated blood pressure readings were all taken during periods of significant illness or injury. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate or incomplete factual basis). As such, the Board affords only limited probative value to Dr. Cherry's opinion.

Thus, in comparing the weight of the available medical opinions, the Board finds that the competent, probative evidence of record does not establish a nexus between the Veteran's hypertension and his in-service elevated blood pressure readings. As such, service connection is not warranted at this time. 

In making this determination, the Board does not disregard the Veteran's reports that he was first diagnosed with hypertension in 1986, within one year of his separation from service. Presumptive service connection based upon continuity of symptomatology can be established for certain chronic diseases if they come to manifest to a degree of 10 percent or more within one year of a veteran's separation from service. 38 C.F.R. § 3.307(a)(2), 3.309(a) (2015); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Hypertension qualifies as one such chronic disease. Id. 

However, the Board has been unable to confirm that the Veteran was first diagnosed with hypertension in 1986. Although both the March 2011 VA examiner and Dr. Cherry identified 1986 as the onset of the Veteran's hypertension, it would appear that both of these assertions are based solely upon the Veteran's own recollections. In this regard, the Veteran has not proven himself to be a credible historian. During the May 2010 VA examination, the Veteran reported that his hypertension was diagnosed in 1994. During the March 2013 hearing, the Veteran indicated a diagnosis date in 1987. As such, the Board is unable to assign a diagnosis date based solely upon the Veteran's own recollections, which vary throughout the record. 

Further, a veteran is competent to report that which he perceives through the use of his senses, including relevant symptomatology. See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). However, the Veteran lacks the appropriate medical training and expertise to competently speak to the onset of his hypertension disability. See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

Instead, the Board will also consider the additional medical evidence of record, which indicates that the Veteran was first diagnosed with hypertension in 1994, several years after his exit from service. Lending greater credibility to the contemporaneous medical evidence of record, the Board declines to find that the Veteran's hypertension onset in 1986, within one year of his separation from service. See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran). Accordingly, presumptive service connection is not available at this time.

Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that service connection is not warranted for hypertension. 38 C.F.R. § 3.102 (2015). See also 38 U.S.C.A. § 5107(b)  (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran is further seeking entitlement to service connection for a kidney disability. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim.

At the outset, the Board notes that the Veteran is seeking entitlement to service connection on both a direct and secondary basis, by asserting that his current kidney disability was caused or aggravated by his hypertension. See Allen v. Brown, 7 Vet. App. 439 (1995). However, the Veteran is not currently service-connected for any disabilities, including hypertension, such that secondary service connection for a kidney disability is not available at this time. 
 
However, the Veteran may still pursue a direct service connection claim. To that end, the Veteran most recently underwent VA genitourinary examination in May 2010. At that time, he was diagnosed with both hypertension and focal glomerulosclerosis (FSGS). However, the VA examiner declined to provide an accompanying nexus opinion. In doing so, the examiner noted the presence of blood in the Veteran's urine during service, but stated that the large gap in evidence from the in-service illness until approximately 2003 meant that such an opinion could not be offered without resorting to mere speculation.  

The Board finds that this opinion is inadequate, such that an additional examination is warranted at this time. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate). The VA examiner's failure to provide a nexus opinion was not based on the limitations of the medical community at large. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (holding that a speculative medical opinion is not per se inadequate, but the examiner must provide a basis for that determination and the phrase "without resort to speculation" should reflect the limitations of the medical community at large and not those of a particular examiner/reviewer). As the evidence of record indicates a possible causal link between service and the Veteran's current disability, a new examination is required prior to adjudication of this claim. See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4)  (2015); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Accordingly, the case is REMANDED for the following action:

 1. Provide the Veteran with a VA examination to assess the nature and etiology of the Veteran's claimed kidney disability. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current kidney disability began in service, was caused by service, or is otherwise related to service, to include as due to aggravation from the Veteran's service. The examiner should specifically address the several in-service urinalyses with abnormal results.   

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2. Readjudicate the claim on appeal. If the benefit remains denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


